Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 has been amended, beginning in line 18, to add “wherein the memory is further configured to store instructions when executed by the at least one processor cause the apparatus to perform at least one operation further comprising”.  The language of this amendment teaches that the instructions are only stored “when executed” however it is not clear how the instructions can be stored in the memory only when they are being executed.  Further, the teaching of the operation “further comprising” the following limitations appears to require some previous set of operations which are not particularly identified or laid out in the claim.  For these reasons, the nature of these stored instructions or what other operations may or may not be required cannot be positively established and the scope of claim 11 thus cannot be ascertained.  As such, claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, the memory has been interpreted as being “configured to store the instructions which, when executed by the at least one processor, cause the apparatus to perform at least one operation 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2008/0295531 A1 to Song et al. in view of US Patent No. 6,425,527 to Smole and US Patent No. 10,568,565 B1 to Kahn et al.

    PNG
    media_image1.png
    272
    508
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    360
    510
    media_image2.png
    Greyscale

Song teaches limitations from claim 1 in figs. 3 and 5A, shown above, an air conditioner (shown in fig. 3), comprising: 
an air volume controller (the compressor driver 50, indoor fan driver 70 and blade driver 90 which drive the moving elements of the air conditioner); 
a sensor portion configured to comprise a sensor to measure a temperature (temperature sensor 20); and 
at least one processor (microcomputer 30) configured to: 
based on an operation time period of the air conditioner at the first temperature (Ts+2) being exceeding a first threshold time period, control the air volume controller to operate the air conditioner based on a second temperature (Ts as shown in fig. 5a), and 
based on an operation time period of the air conditioner at the second temperature (Ts) being exceeding a second threshold time period, control the air volume controller to operate the air conditioner based on the first temperature (Ts+2) (as shown in fig. 5A, after the air conditioner has been operated at Ts+2 for a time period from point c to point d, the target temperature is reduced to a second temperature Ts and is then returned to Ts+2 after a second time period has elapsed as the first Ts period of the “repetitive operation” between points d and e as described by Song in ¶¶ 56-57)
alternately operate the air conditioner based on the first temperature and the second temperature for a predetermined total operation time period (until the end of the “deep sleep period” labeled on fig. 5A, the duration of which is predetermined based on user input durations for the falling-asleep and waking mode periods from the total sleep operation as taught in ¶ 44).
Song teaches a system for maintaining a comfortable body or skin temperature for a sleeping user by iteratively alternating between two air conditioner target air temperatures.  Song does not teach the duration of the periods of this lower temperature being increased as the time elapsed in this alternating mode increases.  Smole teaches in col. 1, lines 23-29, that the temperature of a sleeping person can tend to increase over the course of a night as body heat is trapped by blankets rather than dissipated into the environment.  In view of the teachings of Smole, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Song to spend more time at lower temperatures in the iterative temperature control of Song in order to better dissipate this increase in body heat to provide comfortable sleeping conditions for the user.
Regarding claims 1 and 10, Song does not teach the air conditioner including a sensor for detecting motion or beginning the described sleep mode operation including the cycling of temperatures when a low amount of movement has been detected as taught in claim 1, or the processor identifying that the subject does not move based on detected movement being less than a predetermined amount as taught in claim 10.  Kahn teaches in col. 3, lines 46-52, col. 4, lines 29-33, col. 11, lines 5-11an air conditioning system having a number of area motion sensors (A, B, and C) detecting motion of a user in or around a bed to determine when the user is in a state of light or deep sleep and further teaches that when the user is in deep sleep “a physical environment is adjusted, if useful, to support sleep” as taught in claim 1, and further teaches in col. 11, lines 55-64 and in table 1, shown in col. 12, that each of the sensors has a range in which it detects movement and two detection states, one in which movement is detected and one in which it is not, teaching that “sleep” may be detected when only a subset of the sensors detect movement such as in an “active sleep cycle” vs. “deep sleep” as taught in claim 10.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Song with the motion sensing activation of the sleep mode taught by Kahn in order to ensure that proper comfort is provided to support sleep of the user but that this mode is not activated until it will be of use in order to ensure user comfort.

Regarding the limitations of claim 2, refer to the above rejection of claim 1.

Song teaches limitations from claim 3 in fig. 5Ax, a version of fig. 5A annotated by the examiner and shown below, the air conditioner of claim 1, wherein the at least one processor (30) is configured to, when the operation time period of the air conditioner at the first temperature (Ts+2) exceeds a third threshold time period (labeled 3 in fig. 5Ax) based on the operation time period of the air conditioner at the second temperature being exceeding the second threshold time period (period 3 beginning after period 2 at Ts has elapsed), control the air volume controller to operate the air conditioner based on the second temperature (reducing the temperature back to Ts for period 4), and 

    PNG
    media_image3.png
    367
    498
    media_image3.png
    Greyscale

wherein the first threshold time period (1, from points c to d) is greater than the third threshold time period (as shown in fig. 5Ax), and the second threshold time period is less than the third threshold time period (as shown in fig. 5Ax).

Song teaches limitations from claim 4 in fig. 5Ax, a version of fig. 5A annotated by the examiner and shown above, the air conditioner of claim 3, wherein the at least one processor (30) is configured to, when the operation time period of the air conditioner at the second temperature (Ts) exceeds a fourth threshold time period (labeled 4 in fig. 5Ax) based on the operation time period of the air conditioner at the first temperature being exceeding the third threshold time period (period 4 beginning after period 3 at Ts+2 has elapsed), control the air volume controller to operate the air conditioner based on the first temperature (increasing the temperature to Ts+2 for period 5).
Song does not teach the fourth time period (of operation at second temperature Ts) to be less than the second time period (the previous operation at Ts.  Song teaches in ¶ 57 that the purpose of the iterative changes in temperature setpoint is to maintain the air temperature and thus the sleeper’s body temperature within a comfortable range, thus suggesting that the amount of time each target temperature is to be maintained may vary depending on how much temperature change is needed to maintain this range.  Further, it has been held that “choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” (such as choosing between “greater”, “equal”, or “less” for the duration of a time period of operation relative to a previous period in order to meet specific demands of an operating temperature control system) is an exemplary rationale to support a finding of obviousness.  As such, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Song to vary the length of operation of each alternating temperature control period according to the demand for air cooling during that time in order to ensure that user comfort is maintained regardless of external factors such as outside air temperature or drafts rather than relying exclusively upon pre-programmed durations which cannot be responsive to individual environmental conditions.

Regarding claims 5, 6, 7, and 8, Song teaches in fig. 5Ax, a version of fig. 5A annotated by the examiner and shown above, and in ¶¶ 56-57 that, in a sleep mode, a target indoor air temperature of an air conditioning system is kept at a temperature noted as “Ts+2” but is periodically reduced to Ts “in an alternating fashion so that the body/skin temperature is within a comfortable range” and illustrates two periods of this reduction (that is, three periods of operation at Ts+2 separated by two intervening periods of operation at Ts).  Song does not teach an additional period at the second temperature Ts as taught in claim 5, an additional period beyond this of operation at the first temperature Ts+2 as taught in claim 6, an additional period beyond this of operation at the second temperature Ts as taught in claim 7, or an additional period beyond this of operation at the first temperature Ts+2 as taught in claim 8.  One of ordinary skill in the art at the time the application was effectively filed would have found to continued repletion of the “repetitive operation” of alternating temperatures Ts and Ts+2 already taught by Song to be an obvious mechanical expedient to continue to achieve the benefits taught by Song in ¶ 57 of providing a body/skin temperature for comfortable sleep over a longer period of time, such as when a user sleeps in for a longer than usual period.  Further, the mere duplication of the parts of a system, including the repetition of method steps already to be repeatable, has been found to be a matter of routine skill in the art.  See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale Section VI. B. Duplication of Parts.
Further regarding claims 5, 6, 7, and 8, Song does not teach the fifth time period (of operation at second temperature Ts) to be less than the third time period (the previous operation at Ts) as taught in claim 5, the sixth time period (of operation at first temperature Ts+2) to be identical to the forth time period (the previous operation at Ts+2) as taught in claim 6, the seventh time period (of operation at first temperature Ts) to be identical to the fifth time period (the previous operation at Ts) as taught in claim 7, or the eighth time period (of operation at first temperature Ts+2) to be greater than the sixth time period (the previous operation at Ts+2) as taught in claim 8.  Song teaches in ¶ 57 that the purpose of the iterative changes in temperature setpoint is to maintain the air temperature and thus the sleeper’s body temperature within a comfortable range, thus suggesting that the amount of time each target temperature is to be maintained may vary depending on how much temperature change is needed to maintain this range.  Further, it has been held that “choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” (such as choosing between “greater”, “equal”, or “less” for the duration of a time period of operation relative to a previous period in order to meet specific demands of an operating temperature control system) is an exemplary rationale to support a finding of obviousness.  As such, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Song to vary the length of operation of each alternating temperature control period according to the demand for air cooling during that time in order to ensure that user comfort is maintained regardless of external factors such as outside air temperature or drafts rather than relying exclusively upon pre-programmed durations which cannot be responsive to individual environmental conditions.

Song teaches limitations from claim 9, the air conditioner of claim 8, wherein the at least one processor (30)  is configured to: calculate a total sum of the first threshold time period to the ninth threshold time period, and release the temperature control mode based on the calculated total sum exceeding a predetermined total time (as taught in ¶¶ 40 and 44, the deep sleep mode operation duration is predetermined and the system transitions to a set waking mode operation when this duration has elapsed).
Song teaches limitations from claim 11 in figs. 3 and 5A, shown above, an apparatus, comprising: 
a communicator (the communication connections between the elements shown in fig. 3); 
a sensor portion (temperature sensor 20); 
an air volume controller the compressor driver 50, indoor fan driver 70 and blade driver 90 which drive the moving elements of the air conditioner of fig. 3); 
at least one processor (the processor of the microcomputer 30); and 
a memory operatively connected to the communicator, the sensor portion, the air volume controller, and the at least one processor (the memory of the microcomputer 30), wherein the memory is configured to store instructions that, when executed by the at least one processor, cause the apparatus to perform operations comprising: 
based on an operation time period of the air conditioner at the first temperature (Ts+2) being exceeding a first threshold time period, control the air volume controller to operate the air conditioner based on a second temperature (Ts as shown in fig. 5a), and 
based on an operation time period of the air conditioner at the second temperature (Ts) being exceeding a second threshold time period, control the air volume controller to operate the air conditioner based on the first temperature (Ts+2) (as shown in fig. 5A, after the air conditioner has been operated at Ts+2 for a time period from point c to point d, the target temperature is reduced to a second temperature Ts and is then returned to Ts+2 after a second time period has elapsed as the first Ts period of the “repetitive operation” between points d and e as described by Song in ¶¶ 56-57), wherein the memory is further configured to store instructions [whinch,] when executed by the at lest one processor, cause the apparatus to perform at least one operation comprising:
alternately operate the air conditioner based on the first temperature and the second temperature for a predetermined total operation time period (until the end of the “deep sleep period” labeled on fig. 5A, the duration of which is predetermined based on user input durations for the falling-asleep and waking mode periods from the total sleep operation as taught in ¶ 44).
Song teaches a system for maintaining a comfortable body or skin temperature for a sleeping user by iteratively alternating between two air conditioner target air temperatures.  Song does not teach the duration lower of the periods of this lower temperature being increased as the time elapsed in this alternating mode increases.  Smole teaches in col. 1, lines 23-29, that the temperature of a sleeping person can tend to increase over the course of a night as body heat is trapped by blankets rather than dissipated into the environment.  In view of the teachings of Smole, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Song to spend more time at lower temperatures in the iterative temperature control of Song in order to better dissipate this increase in body heat to provide comfortable sleeping conditions for the user.
Song does not teach the air conditioner including a sensor for detecting motion or beginning the described sleep mode operation including the cycling of temperatures when a low amount of movement has been detected.  Kahn teaches in col. 3, lines 46-52, col. 4, lines 29-33, col. 11, lines 5-11an air conditioning system having a number of area motion sensors (A, B, and C) detecting motion of a user in or around a bed to determine when the user is in a state of light or deep sleep and further teaches that when the user is in deep sleep “a physical environment is adjusted, if useful, to support sleep”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Song with the motion sensing activation of the sleep mode taught by Kahn in order to ensure that proper comfort is provided to support sleep of the user but that this mode is not activated until it will be of use in order to ensure user comfort.

Regarding the limitations of claim 13, refer to the above rejection of claim 1.

Regarding the limitations of claim 15, refer to the above rejection of claim 3.

Regarding the limitations of claim 16, refer to the above rejection of claim 4.

Regarding the limitations of claim 17, refer to the above rejection of claim 5.

Regarding the limitations of claim 18, refer to the above rejection of claim 6.

Regarding the limitations of claim 19, refer to the above rejection of claim 7.

Regarding the limitations of claim 20, refer to the above rejection of claim 8.

Response to Arguments
Applicant's arguments filed 13 October 2022 have been fully considered but they are not persuasive.

Applicant argues on pg. 12 of the response that the amended title of the invention overcomes the previously presented objection thereto as not being descriptive.
In response, examiner agrees and this objection is withdrawn.

Applicant argues on pg. 12 of the response that the objections to claim 2 and rejections of claims 2, 12, 14 under 35 U.S.C. 112 set forth in the previous office action are overcome by the cancellation of these claims.
In response, examiner agrees and these objections and rejections are withdrawn. 

Applicant argues on pp. 13-16 that the combination of Song and Smole does not teach or suggest the limitations added to the independent claims by amendment, arguing that the features of increasing the second threshold time period is not taught by Smole who discloses that an accumulation of body heat can cause an increase in temperature for a sleeper over the course of the night without teaching an alternation of temperatures or change of durations in the alternation.
In response, while examiner agrees with applicant’s characterization of the references taken individually, applicant has only argued with regard to the references individually but has not addressed or rebutted examiner’s findings based on the combination of the teachings of Song and Smole.  
MPEP 2145 Consideration of Applicant’s Rebuttal Arguments teaches in section III. that:
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). (emphasis by examiner)
Because Smole teaches this increase in temperature over the course of a night, one of ordinary skill, in the art modifying the system of Song which already teaches an alternation of higher and lower temperature periods, would have recognized that greater periods of lower temperatures would promote user comfort by addressing this increase in temperature with increases in cooling.  Because applicant has not addressed this combination of teachings and the motivation represented therein, arguing only that Smole does not teach the claim limitations when taken alone, the argument that the references do not individually teach the claimed limitations constitute only a piecemeal attack on the prior art and are not found to be persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        23 November 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763